United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.E., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION,
Indianapolis, IN, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-631
Issued: April 25, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

On January 4, 2012 appellant filed a timely appeal from an August 29, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his emotional
condition claim. The Board docketed the appeal as No. 12-631.
The Board has reviewed the record on appeal and finds that the case is not in posture for
decision. On prior appeal, in a decision dated November 23, 2010, the Board remanded the case
for OWCP to refer appellant for a second opinion examination to determine whether he sustained
an emotional condition caused or aggravated by the compensable work factors.1

1

Docket No. 10-461. On June 2, 2011 the Board denied appellant’s petition for reconsideration of its
November 23, 2010 decision. In prior decisions and orders dated June 29, 2004 and September 25, 2006, the Board
remanded the case for the employing establishment to respond to appellant’s allegations. In a decision dated
November 24, 2008, the Board accepted as compensable work factors that appellant’s window was broken by a
bullet or projectile on March 8, 1978 and that a coworker threatened to break his kneecaps. It also found that the
employing establishment erred in investigating him for charges or wrongdoing, issuing disciplinary action, failing to
provide a fitness-for-duty physician with complete information and downgrading his 1978 performance appraisal.

On remand, by letter dated December 17, 2010, OWCP referred appellant to Dr. Vahid
Osman, a Board-certified psychiatrist, for a second opinion examination.2 In a January 12, 2011
e-mail message, an appointment scheduler for OWCP noted that Dr. Osman related that he had
“sent the claimant home because he felt that the claimant was a conflict of interest” as he had
previously reviewed his medical records.
In a letter dated January 28, 2011, OWCP referred appellant to Dr. Mark E. Reynolds, a
Board-certified psychiatrist, for a second opinion examination scheduled for February 18, 2011.
The referral letter, however, was misaddressed as it was sent to 150 N instead of 1050 N. On
March 9, 2011 Dr. Reynold’s office advised that appellant had not attended the scheduled
appointment.
By decision dated August 29, 2011, OWCP denied appellant’s emotional condition claim.
It found that it had attempted to further develop the medical evidence by twice scheduling
second opinion examinations but that he did not cooperate with the referrals. OWCP determined
that appellant failed to attend the examinations scheduled with Dr. Osman and Dr. Reynolds. It
further found that the medical evidence that he submitted was insufficient to show an
employment-related emotional condition.
On appeal appellant contends that he did not receive the letter referring him to
Dr. Reynolds for a February 18, 2011 examination.3 The Board has found that, in the absence of
evidence to the contrary, a notice mailed to an individual in the ordinary course of business was
received by the individual.4 This presumption arises when it appears from the record that the
notice was properly addressed and duly mailed. However, in the absence of properly addressed
correspondence, the presumption cannot arise.5 OWCP’s January 28, 2011 letter referring
appellant to Dr. Reynolds for a February 18, 2011 examination was incorrectly addressed and
thus OWCP cannot presume that it was received. Accordingly, it erred in finding that his failure
to appear at the scheduled examination constituted a lack of cooperation with its attempt to
develop the medical evidence. Further, contrary to OWCP’s finding in its August 29, 2011
decision, the record supports that appellant attended the examination scheduled with Dr. Osman
but was sent home by the physician because of a conflict of interest as the physician had
previously reviewed appellant’s records.
Accordingly, the Board finds that OWCP erred in determining that appellant did not
cooperate with its attempt to develop the medical evidence as instructed by the Board on prior

2

OWCP’s letter referring appellant to Dr. Osman was not properly addressed.

3

On appeal appellant relates that he received a telephone call on an uncertain date regarding the February 18,
2011 examination and informed the individual that he was scheduled for surgery on that date.
4

See W.P., 59 ECAB 514 (2008); see also Michelle R. Littlejohn, 42 ECAB 463 (1991) (notices not properly
addressed do not support the presumption that the notice was received).
5

Id.

2

appeal. The case will be remanded for it to refer him for a second opinion examination to
evaluate whether he sustained an emotional condition due to compensable work factors.6
IT IS HEREBY ORDERED THAT the August 29, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: April 25, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

6

By letter dated January 28, 2011, OWCP noted that one of appellant’s relatives indicated that he had a new
address. It informed him that it would use his address of record unless otherwise notified. OWCP sent its
August 29, 2011 decision, however, to the new address. Any error by OWCP has not adversely impacted appellant
as he timely requested an appeal of the August 29, 2011 decision to the Board.

3

